           Case 1:20-cr-00412-AT Document 22 Filed 08/28/20 Page 1 of 5
                                           U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     August 28, 2020

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Brian Kolfage, et al., 20 Cr. 412 (AT)

Dear Judge Torres:

         The Government respectfully submits this letter to bring to the Court’s attention certain
public social media posts by defendant Brian Kolfage. Since his arrest in connection with this
case, Kolfage has repeatedly described the prosecution on social media as, among other things,
“political,” “an assault on every [We Build the Wall] donors[’] freedom,” a “witch hunt,” and an
effort to take “political prisoners.” As the Supreme Court repeatedly has recognized, extrajudicial
statements about a case – like those made by the defendant – can create a substantial risk that a
large portion of the jury pool will be tainted by pretrial publicity. See Gentile v. State Bar of
Nevada, 501 U.S. 1030 (1991); Sheppard v. Maxwell, 384 U.S. 333 (1966). Accordingly, for the
reasons stated below, the Government respectfully requests that, at the upcoming initial conference
to be held on August 31, 2020, at 1:00 p.m., the Court draw the parties’ attention to Local
Rule 23.1, which contains provisions relating to extrajudicial public and media statements by the
parties, and articulate any further expectations the Court may have about the appropriate nature of
extrajudicial statements relating to this case.

        Since at least August 21, 2020, which was the day after Kolfage was arrested, he has made
a steady stream of public statements via posts on his Facebook account regarding this case. In
total, Kolfage has made at least a dozen extrajudicial statements about this case on his Facebook
account, which has more than 630,000 followers and can be viewed by anyone who visits his page,
between the time of his arrest and today. See https://www.facebook.com/Brian.Kolfage.jr/.
Kolfage has also streamed “live” videos featuring discussions of the case on his Facebook page.
The statements have typically contained expressions of opinion about the defendant’s innocence
and the merits of the case, among other subjects, and many of them have been highly inflammatory.
The following is a sample of posts by Kolfage on his Facebook page.
Case 1:20-cr-00412-AT Document 22 Filed 08/28/20 Page 2 of 5

                                                               Page 2
Case 1:20-cr-00412-AT Document 22 Filed 08/28/20 Page 3 of 5

                                                               Page 3
          Case 1:20-cr-00412-AT Document 22 Filed 08/28/20 Page 4 of 5

                                                                                          Page 4




        Kolfage also has made several posts relating to this case on his Instagram page, which has
more than 68,000 followers and can be viewed by anyone who visits his page. See
https://www.instagram.com/brian_kolfage/. Those posts include the following.




        The potential effect of Kolfage’s posts has been amplified by media coverage of them. See,
e.g., Ben Feuerherd, Accused Fraudster Brian Kolfage Rants Against Feds on Facebook, N.Y.
Post, Aug. 21, 2020, https://nypost.com/2020/08/21/accused-fraudster-brian-kolfage-rants-
against-feds-on-facebook/.

        On August 25, 2020, the Government drew many of these posts to the attention of
Kolfage’s attorney, and expressed concern about their potential effect on witnesses and victims
(many of whom appear to follow Kolfage’s social media accounts), as well as the potential to taint
a future jury pool. Unfortunately, since bringing these concerns to the attention of counsel, the
posts appear to have continued unabated since that conversation, and the Government has been
given no assurances by counsel that Kolfage intends to refrain from such statements in the future.
           Case 1:20-cr-00412-AT Document 22 Filed 08/28/20 Page 5 of 5

                                                                                                 Page 5



        Local Rule 23.1 generally prohibits extrajudicial statements of opinion that a reasonable
person would expect would create “a substantial likelihood that such dissemination will interfere
with a fair trial or otherwise prejudice the due administration of justice.” SDNY Local
Rule 23.1(a). The Rule further provides, in relevant part, that statements of “opinion as to the
accused’s guilt or innocence or as to the merits of the case or the evidence in the case” are among
those that “presumptively involve a substantial likelihood that their public dissemination will
interfere with a fair trial or otherwise prejudice the due administration of justice.” SDNY Local
Rule 23.1(d)(7). 1

         In light of the foregoing, the Government respectfully requests that the Court, at the initial
conference scheduled for August 31, 2020, at 1:00 p.m., remind the parties’ of their obligations
under Local Rule 23.1, which, as noted, contains provisions relating to public and media
statements by the parties during the pendency of the case, and articulate any further expectations
the Court may have in this regard. The Government notes that the Rule further provides that the
Court “may issue a special order governing such matters as extrajudicial statements by parties and
witnesses likely to interfere with the rights of the accused to a fair trial by an impartial jury . . . .”
Local R. 23.1(h). The Government does not seek such relief at this time, but it may do so if any
defendant persists in making extrajudicial statements that are likely to interfere with the Court’s
ability to conduct a fair trial with an impartial jury in this case.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney

                                        By:
                                                _______________________________
                                                Nicolas Roos
                                                Alison G. Moe
                                                Robert B. Sobelman
                                                Assistant United States Attorneys
                                                (212) 637-2421/2225/2616


Cc: All Counsel of Record



1
  By contrast, the Government has made a single short public statement by way of a press release
announcing the charges issued on August 20, 2020, that complied in all respects with the
restrictions imposed by Local Rule 23.1. Moreover, and consistent with its general practice, the
Government does not intend to make any further extrajudicial statements regarding the case, with
the possible exception of future press releases announcing significant events in the case, typically
limited to guilty pleas, trial convictions, or sentencings, all of which will be drafted to comport
with the requirements of the Rule.
